Exhibit (a)(5)(Q) STRICTLY CONFIDENTIAL Hertz Global Holdings, Inc. 225 Brae Boulevard Park Ridge, NJ 07656 Attention: Mark P. Frissora September 6, 2011 Dear Mark: On behalf of Dollar Thrifty Automotive Group, Inc. (“Dollar Thrifty” or the “Company”), we would like to thank you for your continued interest in the Company. J.P. Morgan Securities LLC (“JPMorgan”) and Goldman, Sachs & Co. (“GS”) are pleased to confirm the timing and procedures for submitting afinal written offer (“Offer”) for the acquisition of the Company. This letter sets out the form, content and procedures for submitting the Offer. In the meantime and up to the date of submission of your Offer, the Company and its advisors will continue to assist you with your due diligence efforts. You will receive updates on the Company's financial and operating performance as and when available and reasonable access to its management team, if required. Guidelines for submitting your Offer Please submit your Offer in conformity with the following guidelines: 1. Purchase price: Your Offer should state the per share amount, in U.S. Dollars, that you would be prepared to pay for 100% of the equity of the Company (the “Purchase Price”). Your Offer should further include the key assumptions underlying the Offer. 2. Form of Consideration: Your Offer should specify the allocation of cash and stock consideration constituting the Purchase Price. For the stock consideration, please specify the stock consideration exchange ratio and the basis on which such exchange ratio was calculated. For the cash consideration, please specify the per share cash amount. 3. Financing: With respect to the cash component of the Purchase Price, the Offer should include the source(s) of financing (including any refinancing of existing indebtedness), commitment letter(s) securing funding, and the relevant contact information of such financing source(s). JPMorgan and GS will contact your financing source(s) to discuss the commitment letter(s) provided. The Offer must expressly confirm that it is not contingent on any financing requirements. Any commitment letter(s) or similar documentation from financial institutions should also clearly state if any further confirmatory due diligence is required. Any conditions should be clearly highlighted. 4.
